Exhibit 10.3

 

RIGHT OF FIRST REFUSAL AGREEMENT

 

This RIGHT OF FIRST REFUSAL AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”) is made as of
September 14, 2018 by and among AMC Entertainment Holdings, Inc., a Delaware
corporation (the “Company”), Silver Lake Alpine, L.P., a Delaware limited
partnership (collectively with any of its successors and permitted assigns, the
“Investor”), and the Specified Holders (as defined herein) listed on Schedule A
hereto (as updated from time to time).

 

RECITALS

 

WHEREAS, as of the date of this Agreement, each Specified Holder is the
beneficial owner of the number and class of Company Common Stock set forth
opposite the name of such Specified Holder on Schedule A.

 

WHEREAS, concurrently herewith, the Company and the Investor are entering into
an Investment Agreement of even date herewith (as amended, restated,
supplemented or otherwise modified from time to time, the “Investment
Agreement”), pursuant to which, among other things, the Company will issue and
sell to the Investor and/or one or more of its Affiliates, and the Investor
and/or one or more of its Affiliates will purchase and acquire from the Company,
upon the terms and subject to the conditions set forth therein, certain 2.95%
Convertible Notes due 2024 issued by the Company (the “Notes”);

 

WHEREAS, concurrently herewith, the Company and the Specified Holders are
entering into a Stock Repurchase and Cancellation Agreement of even date
herewith (as amended, restated, supplemented or otherwise modified from time to
time, this “Repurchase Agreement”), pursuant to which, among other things, the
Company has agreed to repurchase 24,057,143 shares of Company Common Stock held
by one or more Specified Holders for the price per share set forth in the
Repurchase Agreement; and

 

WHEREAS, as an inducement to the Investor to purchase the Notes pursuant to the
Investment Agreement, the Investor, the Specified Holders and the Company desire
to enter into this Agreement.

 

NOW THEREFORE, in consideration of the above recitals and the mutual covenants
made herein, the parties hereby agree as follows:

 

AGREEMENT

 

1.                                      Definitions.

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, controls, is controlled by or is under common control with such
Person, including, without limitation, any general partner, managing member,
officer or director of such Person, or, with respect to the Investor, any
private investment fund now or hereafter existing which is controlled by one or
more general partners or managing members of, or shares the same management
company with, the Investor; provided, however, that (i) no portfolio company of
any Affiliate of Silver Lake Group, L.L.C. that serves as general partner of, or
manages or advises, any investment

 

--------------------------------------------------------------------------------


 

fund or other investment entity Affiliated with Silver Lake Group, L.L.C., the
Investor or their respective Affiliates shall be deemed an Affiliate of the
Investor and its other Affiliates and (ii) neither the Company nor any of its
subsidiaries shall be deemed to be an Affiliate of the Investor or any Specified
Holder or any of their respective Affiliates.  Without limiting the generality
of the foregoing, each Specified Holder listed on Schedule A shall be deemed an
“Affiliate” of each other for purposes of this Agreement.  As used in this
definition, “control” (including its correlative meanings, “controlled by” and
“under common control with”) shall mean possession, directly or indirectly, of
power to direct or cause the direction of management or policies (whether
through ownership of securities or partnership or other ownership interests, by
contract or otherwise).

 

“Agreement” has the meaning set forth in the Preamble.

 

“Beneficially Own”, “Beneficially Owned”, “Beneficial Ownership” or “Beneficial
Owner” have the meanings set forth in Rule 13d-3 of the rules and regulations
promulgated under the Exchange Act.

 

“Business Day” means any day, other than a Saturday, Sunday or a day on which
banking institutions in The City of New York, New York or San Francisco,
California are authorized or obligated by law or executive order to remain
closed.

 

“Capital Stock” means (a) shares of Company Common Stock (whether now
outstanding or hereafter issued in any context), (b) shares of Class A Common
Stock issued or issuable upon conversion of shares of Class B Common Stock
(whether now outstanding or hereafter issued in any context) and (c) shares of
Company Common Stock issued or issuable upon exercise or conversion, as
applicable, of stock options, warrants or other convertible securities of the
Company; provided, that the term “Capital Stock” shall include all securities
received by the Specified Holders in respect of their Capital Stock in
connection with any Merger that does not constitute a Change of Control.

 

“Change of Control” means the occurrence of any of the following:

 

(a)                                 any “person” or “group” (as those terms are
used in Sections 13(d) and 14(d) of the Exchange Act) becomes the direct or
indirect “beneficial owner” (as that term is used in Rule 13d-3 under the
Exchange Act) of Capital Stock representing more than eighty percent (80%) of
the total outstanding shares of the Company’s Voting Stock; provided, however,
that a transaction described in this clause (a) shall not constitute a “Change
in Control” if a Specified Holder or any of its Affiliates is such “person” or a
member of such “group”; or

 

(b)                                 the consummation of any merger, business
consolidation, tender offer, exchange offer or acquisition of the Company with
or by another Person pursuant to which (i) all or substantially all of the
outstanding Capital Stock is exchanged for, converted into, acquired for or
constitutes solely the right to receive other securities, other property, assets
or cash and (ii) the Persons that “beneficially owned,” directly or indirectly,
the shares of the Company’s Voting Stock immediately prior to such transaction
“beneficially own,” directly or indirectly, immediately after such transaction,
shares of the surviving, continuing or acquiring corporation’s Voting Stock
representing less than twenty percent (20%) of the total outstanding shares of
all outstanding classes of Voting Stock of the surviving, continuing or
acquiring corporation in substantially the

 

2

--------------------------------------------------------------------------------


 

same proportion relative to each other as such ownership immediately prior to
such transaction (other than changes in proportionality as a result of any
cash/stock election provided under the terms of the definitive agreement
regarding such transaction).

 

“Class A Common Stock” means Class A Common Stock of the Company, par value
$0.01 per share.

 

“Class B Common Stock” means Class B Common Stock of the Company, par value
$0.01 per share.

 

“Closing Sale Price” on any date means the per share price of the Class A Common
Stock on such date, determined (i) on the basis of the closing sale price per
share (or if no closing sale price per share is reported, the average of the bid
and ask prices or, if more than one in either case, the average of the average
bid and the average ask prices) on that date as reported in the composite
transactions for the Relevant Stock Exchange; or (ii) if the Class A Common
Stock is not listed on a U.S. national securities exchange on the relevant date,
the last quoted bid price for the Class A Common Stock on the relevant date, as
reported by OTC Markets Group, Inc. or a similar organization; provided,
however, that in the absence of any such report or quotation, the “Closing Sale
Price” shall be the price determined by a nationally recognized independent
investment banking firm retained by the Company (at the expense of the Company)
for such purpose as most accurately reflecting the per share price that a fully
informed buyer, acting on his own accord, would pay to a fully informed seller,
acting without compulsion on his own accord in an arms-length transaction, for
one share of Class A Common Stock. The “Closing Sale Price” shall be determined
without reference to after-hours or extended market trading.

 

“Company” has the meaning set forth in the Preamble.

 

“Company Common Stock” means, collectively, the Class A Common Stock and the
Class B Common Stock.

 

“Daily VWAP” means, for each Trading Day, the per share volume-weighted average
price as displayed under the heading “Bloomberg VWAP” on Bloomberg page “[AMC
<EQUITY> AQR]” (or its equivalent successor if such page is not available) in
respect of the period from the scheduled open of trading until the scheduled
close of trading of the primary trading session on such Trading Day (or if such
volume-weighted average price is unavailable, the market value of one share of
Class A Common Stock on such Trading Day determined, using a volume-weighted
average method, by a nationally recognized independent investment banking firm
retained for this purpose by the Company). The “Daily VWAP” shall be determined
without regard to after-hours trading or any other trading outside of the
regular trading session trading hours.

 

“designee” means any co-investor to whom the Investor syndicated Notes pursuant
to the Post-Closing Syndication (as defined in the Investment Agreement) and any
of such co-investor’s permitted transferees.

 

“Effective Time” means the date and time of the Closing (as defined in the
Investment Agreement).

 

3

--------------------------------------------------------------------------------


 

“Election Notice” means, with respect to any Transfer Notice delivered by one or
more selling Specified Holders to the Investor, a written notice from the
Investor notifying such selling Specified Holders that the Investor, or one or
more of its designees or permitted transferees or assigns, intends to exercise
its right to purchase all or any portion of the Subject Securities identified in
such Transfer Notice.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Exempted Transfer” has the meaning set forth in Section 3.1.

 

“Fair Market Value” means, as of a given date, (i) with respect to cash, the
value of such cash in U.S. dollars on such date; provided, that with respect to
any cash expressed in a currency other than U.S. dollars, such value of cash in
U.S. dollars shall be computed using the rate of exchange of U.S. dollars for
such currency appearing in The Wall Street Journal published on the Business Day
immediately preceding such date, (ii) with respect to Marketable Securities and
any other securities that are listed on a national securities exchange or traded
publicly and freely in the over-the-counter market, the volume-weighted average
trading price of such securities on its principal exchange or in the
over-the-counter market for the ten (10) consecutive trading days immediately
preceding such date (as calculated using the custom “volume-weighted average
price” function provided by Bloomberg, L.P. (“Bloomberg”) or such other
comparable service as determined by the Investor that has replaced Bloomberg)
and (iii) with respect to any other securities or other assets, the fair market
value per security or asset of the applicable securities or assets as of such
date on the basis of the sale of such securities or assets in an arms’-length
private sale between a willing buyer and a willing seller, neither acting under
compulsion, determined in good faith by the Investor and the applicable
Specified Holder with respect to the applicable Unregistered Transfer; provided,
that, in the case of this clause (iii), in the event that the Investor and such
Specified Holder are unable to reach an agreement on the Fair Market Value of
such securities or assets within ten (10) Business Days following the delivery
of a Transfer Notice, (x) the Investor and such Specified Holder shall each
select one (1) internationally recognized investment banking or valuation firm
for the purpose of determining the proposed Fair Market Value for such
securities or assets, and the two firms so selected shall nominate a third such
firm, and such third firm shall serve as the firm for purposes of determining
such Fair Market Value for purposes of this Agreement and shall promptly (and in
any event, within twenty (20) Business Days) be engaged (at the Company’s
expense) by the Company, (y) such firm shall be instructed by the Company to
provide its written determination of such Fair Market Value to each of the
Investor and such Specified Holder within five (5) Business Days of its
engagement and (z) such investment banking or valuation firm’s determination
shall, absent fraud or manifest error, be final, conclusive and binding upon the
Company, the Investor and such Specified Holder for purposes of this Agreement.

 

“Five Day Trailing VWAP” means the average of the Daily VWAP for each Trading
Day in the period of five (5) consecutive Trading Days ending on the Trading Day
immediately prior to the day a Transfer Notice is delivered pursuant to
Section 2.2(b).

 

“Investment Agreement” has the meaning set forth in the Recitals.

 

4

--------------------------------------------------------------------------------


 

“Investor” has the meaning set forth in the Preamble.

 

“Investor ROFR Early Termination Date” means the first date upon which the
Specified Holders and their Affiliates collectively cease to Beneficially Own at
least 50.1% of the total voting power of the Voting Stock of the Company.

 

“Market Disruption Event” means, with respect to the Class A Common Stock, (i) a
failure by the Relevant Stock Exchange to open for trading during its regular
trading session or (ii) the occurrence or existence for more than one-half hour
period in the aggregate on any Scheduled Trading Day for Class A Common Stock of
any suspension or limitation imposed on trading (by reason of movements in price
exceeding limits permitted by the Relevant Stock Exchange or otherwise) of the
Class A Common Stock, and such suspension or limitation occurs or exists at any
time before 1:00 p.m., New York City time, on such day.

 

“Marketable Securities” means securities that are traded on the New York Stock
Exchange, the Nasdaq Stock Market or any other established securities exchange
or successor to the foregoing.

 

“Notes” has the meaning set forth in the Recitals.

 

“Person” means an individual, corporation, limited liability or unlimited
liability company, association, partnership, trust, estate, joint venture,
business trust or unincorporated organization, or a government or any agency or
political subdivision thereof, or other entity of any kind or nature.

 

“Prospective Transferee” means any Person to whom a Specified Holder proposes to
make an Unregistered Transfer.

 

“Registered Transfer” means any Transfer proposed by any of the Specified
Holders that is consummated or proposed to be consummated (i) pursuant to an
effective registration statement under the Securities Act or (ii) to a
broker-dealer without registration under the Securities Act within the
limitations of the exemption provided by Rule 144; provided, that any Exempted
Transfer by a Specified Holder pursuant to and in accordance with Section 3.1
shall not be deemed a “Registered Transfer”.

 

“Relevant Stock Exchange” means The New York Stock Exchange or, if the Class A
Common Stock is not then listed on The New York Stock Exchange, the principal
other U.S. national securities exchange or market on which the Class A Common
Stock is then listed.

 

“Repurchase Agreement” has the meaning set forth in the Recitals.

 

“ROFR Purchaser” means (i) from the date hereof until the day immediately before
the Investor ROFR Early Termination Date, any or all of the Investor and its
designees and permitted transferees or assigns and (ii) at any time thereafter,
the Company and its permitted assigns; provided, that, for all purposes
hereunder, in the event that any Specified Holder proposes to effect any
Registered Transfer or Unregistered Transfer that would cause the Specified
Holders and their Affiliates collectively cease to Beneficially Own at least
50.1% of the total voting power of the Voting Stock of the Company, (x) the
Investor shall be deemed to be the ROFR Purchaser with respect to the portion of
the Subject Securities proposed to be transferred in connection therewith

 

5

--------------------------------------------------------------------------------


 

the Transfer of which would result in the Specified Holders and their Affiliates
Beneficially Owning exactly 50.1% of the total voting power of the Voting Stock
of the Company and (y) the Company shall be deemed to be the ROFR Purchaser with
respect to the remaining Subject Securities proposed to be transferred after
taking into account the Subject Securities covered by the foregoing clause (x),
and all references to the ROFR Purchaser under this Agreement, including
Section 2, shall be deemed to refer to each of such parties, as applicable.

 

“ROFR Purchaser Related Person” has the meaning set forth in Section 2.1(c).

 

“Securities Act” means the U.S. Securities Act of 1933, as amended, together
with the rules and regulations promulgated thereunder.

 

“Scheduled Trading Day” means a day that is scheduled to be a Trading Day on the
Relevant Stock Exchange. If the Class A Common Stock is not listed on any U.S.
national securities exchange, “Scheduled Trading Day” means a Business Day.

 

“Specified Holders” means (a) the Person(s) listed on Schedule A as of the date
hereof, (b) each Affiliate of a Specified Holder who acquires any Subject
Securities whether pursuant to a Transfer, an Exempted Transfer or otherwise and
(c) any Specified Holders and any controlling Affiliate thereof to whom the
Company issues Capital Stock, and any one of them, as the context may require.

 

“Subject Securities” means shares of Capital Stock owned by a Specified Holder
or issued to or acquired by a Specified Holder after the date hereof (including,
without limitation, in connection with any Merger that does not constitute a
Change of Control, and any stock split, stock dividend, recapitalization,
reclassification, reorganization, or any similar transaction occurring after the
date of this Agreement).

 

“Trading Day” means a day on which (i) there is no Market Disruption Event,
(ii) trading in the Class A Common Stock generally occurs on the Relevant Stock
Exchange or, if the Class A Common Stock is not then listed on a U.S. national
securities exchange, on the principal other market on which the Class A Common
Stock is then traded, and (iii) a Closing Sale Price for the Class A Common
Stock is available on such securities exchange or market; provided that if the
Class A Common Stock (or other security for which a Closing Sale Price must be
determined) is not so listed or traded, “Trading Day” means a Business Day.

 

“Transfer” means any direct or indirect sale, disposition, assignment, gift,
mortgage, hypothecation, or any other like transfer of, any Subject Securities
(or any interest therein), or any agreement with respect to any of the
foregoing, including without limitation, any Unregistered Transfer or Registered
Transfer.

 

“Transfer Notice” means a written notice from a Specified Holder setting forth
the terms and conditions of a proposed Transfer as required by and in accordance
with Section 2.1(b) or Section 2.2(b), as applicable.

 

“Unregistered Transfer” means any Transfer proposed by any of the Specified
Holders that is not a Registered Transfer; provided, that any Exempted Transfer
by a Specified Holder pursuant to and in accordance with Section 3.1 shall not
be deemed an “Unregistered Transfer”.

 

6

--------------------------------------------------------------------------------


 

“Voting Stock” of a Person means all classes of Capital Stock or other interests
of such Person then outstanding and normally entitled (without regard to the
occurrence of any contingency) to vote in the election of directors thereof.

 

2.                                      Agreement Among the Company, the
Investor and the Specified Holders.

 

2.1                               Right of First Refusal on Unregistered
Transfers.

 

(a)                                 Grant.  Subject to the terms of Section 3
below, during the period beginning as of the date hereof and ending at 11:59
p.m. New York time on the two (2)-year anniversary of the Effective Time, each
Specified Holder hereby unconditionally and irrevocably grants to the ROFR
Purchaser the right to purchase all or any portion of the Subject Securities
that such Specified Holder may propose to Transfer in an Unregistered Transfer,
at the same price and on the same material terms and conditions (other than as
set forth in Section 2.1(c)) as those offered to the Prospective Transferee
following delivery of a Transfer Notice in accordance with the terms hereof,
including, without limitation, Section 2.1(c).  Whenever a Specified Holder is
considering or proposes to deliver a Transfer Notice with respect to an
Unregistered Transfer, such Specified Holder will consult with the ROFR
Purchaser reasonably in advance of undertaking to deliver such Transfer Notice
and, if and only if the such ROFR Purchaser notifies such Specified Holder
within five (5) Business Days following such consultation of its preliminary
interest in receiving an offer to purchase the Subject Securities included in
such Unregistered Transfer (which indication shall not be binding upon  such
ROFR Purchaser), such Specified Holder will provide a Transfer Notice with
respect to such Unregistered Transfer pursuant to and in accordance with the
terms of this Section 2.1.

 

(b)                                 Notice.  If required pursuant to
Section 2.1(a), each Specified Holder proposing to make or enter into an
Unregistered Transfer must deliver a Transfer Notice to the ROFR Purchaser (and,
in all cases, the Company) no later than twenty (20) Business Days prior to the
proposed consummation of such Unregistered Transfer.  Such Transfer Notice shall
(i) certify that such Specified Holder has received a bona fide binding offer
from the Prospective Transferee, (ii) contain the material terms and conditions
(including the number, type and class of Subject Securities and the price and
form of consideration to be paid in exchange therefor (which in the case of any
cash consideration expressed in a currency other than U.S. dollars shall be
expressed in such Transfer Notice in U.S. dollars based on the rate of exchange
of U.S. dollars for such currency appearing in The Wall Street Journal published
on the Business Day immediately preceding the date of such Transfer Notice) of
the Unregistered Transfer), the identity of the Prospective Transferee (and a
description of such Specified Holder’s relationship to or affiliation with the
Prospective Transferee) and the intended date of consummation of the
Unregistered Transfer, (iii) include a copy of all binding agreements and
related documentation (including all exhibits, schedules and annexes thereto)
with respect to such offer and (iv) include an irrevocable offer to sell such
Subject Securities to the ROFR Purchaser pursuant to the terms and conditions
set forth in this Section 2.1.  The ROFR Purchaser shall have the right, but not
the obligation, to purchase all or any portion of the Subject Securities with
respect to such Unregistered Transfer, in cash in U.S. dollars at the same price
and on the same material terms and conditions as specified in the Transfer
Notice, but subject to the rights and terms set forth in Section 2.1(c).  To
exercise such right under this Section 2.1 with respect to an Unregistered
Transfer, the ROFR Purchaser must deliver an Election Notice to the selling
Specified Holder within thirty (30) Business Days

 

7

--------------------------------------------------------------------------------


 

after receipt by such ROFR Purchaser of the Transfer Notice.  If such ROFR
Purchaser does not provide the applicable Specified Holder an Election Notice
electing to collectively purchase all of the Subject Securities identified in
the Transfer Notice within such period, then such ROFR Purchaser shall be deemed
to have forfeited the right under this Section 2.1 to purchase the portion of
such Subject Securities that is has not so elected to purchase and such
Specified Holders shall thereafter be permitted to sell such Subject Securities
that the ROFR Purchaser has not elected to purchase to the Prospective
Transferee identified in the applicable Transfer Notice on the terms and
conditions set forth therein (it being understood that the terms and conditions
provided to such Prospective Transferee shall not be more favorable to such
Prospective Transferee than those included in the Transfer Notice); provided,
however, that if such sale to such Prospective Transferee is not consummated
within sixty (60) days (which period shall be extended solely to the extent
necessary to obtain any required governmental approval) following the date that
the applicable ROFR Purchaser delivers an Election Notice to the applicable
Specified Holder (or, if thirty (30) Business Days have elapsed after the
applicable ROFR Purchaser’s receipt of the Transfer Notice and the applicable
ROFR Purchaser fails to deliver an Election Notice to the applicable Specified
Holder within such period, then within sixty (60) days following the last day of
such thirty (30) Business Day period), any subsequent Transfer of any such
Subject Securities shall again be subject to the terms and conditions of this
Agreement, including all of the applicable ROFR Purchasers’ rights under this
Section 2.1 and Section 2.2.

 

(c)                                  Consideration; Closing.  Notwithstanding
anything herein to the contrary, in connection with any exercise by the
applicable ROFR Purchaser of the right to purchase any Subject Securities with
respect to an Unregistered Transfer under this Section 2.1, (x) irrespective of
whether the consideration proposed to be paid for the Subject Securities in such
Unregistered Transfer is in the form of cash, securities, property or other
assets or any combination thereof, such ROFR Purchaser shall pay the purchase
price for such Subject Securities in an amount in cash in U.S. dollars equal to
the Fair Market Value of such consideration determined as of the date of the
Transfer Notice, (y) the ROFR Purchaser shall be entitled to the same terms and
conditions as those offered to the Prospective Transferee and set forth in the
Transfer Notice, except that in addition to any representations of warranties
made by the applicable Specified Holder to the Prospective Transferee, such
Specified Holder shall make the representations and warranties set forth on
Exhibit A hereto to the ROFR Purchaser in the purchase agreement or other
applicable agreement with respect to the purchase of Subject Securities by such
ROFR Purchaser, which representations and warranties shall survive until the
expiration of the applicable statute of limitations with respect thereto, and
(z) notwithstanding the terms and conditions set forth in the Transfer Notice in
respect of such Unregistered Transfer, none of the Investor, its designees and
permitted transferees and assigns, the Company and/or any of their respective
Affiliates and/or representatives (each, a “ROFR Purchaser Related Person”)
shall be required to agree to, or be subject to, any non-competition,
non-solicitation, lock-up or other restrictive covenants of any kind with
respect to such ROFR Purchaser Related Person.  The closing of the purchase of
Subject Securities by the ROFR Purchaser shall take place, and all payments to
the selling Specified Holder from such ROFR Purchaser shall have been initiated,
by the later of (i) the date specified in the Transfer Notice as the intended
date of consummation of the Unregistered Transfer and (ii) fifteen (15) days
after the final determination of the Fair Market Value of the consideration
proposed to be paid for the Subject Securities in the applicable Unregistered
Transfer in accordance with the terms hereof (in each case, which period shall
be extended to the extent necessary to obtain any required governmental approval
or clearance plus an additional five (5) Business Days thereafter).

 

8

--------------------------------------------------------------------------------


 

2.2                               Right of First Refusal on Registered
Transfers.

 

(a)                                 Grant.  Subject to the terms of Section 3
below, during the period beginning as of the date hereof and ending at 11:59
p.m. New York time on the two (2)-year anniversary of the Effective Time, each
Specified Holder hereby unconditionally and irrevocably grants to the ROFR
Purchaser the right to purchase all or any portion of the Subject Securities
that such Specified Holder may propose to Transfer in a Registered Transfer
following delivery of a Transfer Notice, at the same price and on the terms and
conditions set forth in this Section 2.2.  Whenever a Specified Holder is
considering or proposes to deliver a Transfer Notice with respect to a
Registered Transfer, such Specified Holder will consult with the ROFR Purchaser
reasonably in advance of undertaking to deliver such Transfer Notice and, if and
only if such ROFR Purchaser notifies such Specified Holder within five
(5) Business Days following such consultation of its preliminary interest in
receiving an offer to purchase the Subject Securities included in such
Registered Transfer (which indication shall not be binding upon such ROFR
Purchaser), such Specified Holder will provide a Transfer Notice with respect to
such Registered Transfer pursuant to and in accordance with the terms of this
Section 2.1.

 

(b)                                 Notice.  If required pursuant to
Section 2.2(a), each Specified Holder proposing to make or enter into a
Registered Transfer must deliver a Transfer Notice to the ROFR Purchaser (and,
in all cases, the Company) prior to entry into any binding agreement with
respect to such Registered Transfer.  Such Transfer Notice shall (i) state that
such Specified Holder is considering effecting a Registered Transfer,
(ii) identify (x) the number, type and class of Subject Securities proposed to
be sold and (y) the Five Day Trailing VWAP, and (iii) include an irrevocable
offer to sell such Subject Securities at a price per security equal to the
product of (A) the Five Day Trailing VWAP multiplied by (B) 0.95 to the ROFR
Purchaser pursuant to the terms and conditions set forth in this Section 2.2. 
The ROFR Purchaser shall have the right, but not the obligation, to purchase all
or any portion of the Subject Securities with respect to a Registered Transfer
at the same price and on the terms and conditions set forth in this
Section 2.2.  To exercise such right under this Section 2.2 with respect to a
Registered Transfer, the ROFR Purchaser must deliver an Election Notice to the
selling Specified Holder within thirty (30) Business Days after receipt by such
ROFR Purchaser of the Transfer Notice.  If such ROFR Purchaser does not provide
the applicable Specified Holder an Election Notice electing to collectively
purchase all or any portion of the Subject Securities identified in the Transfer
Notice within such period, then such ROFR Purchaser shall be deemed to have
forfeited the right under this Section 2.2 to purchase the portion of Subject
Securities that it has not so elected to purchase and the Specified Holders
shall thereafter be permitted to sell such Subject Securities that such ROFR
Purchaser have not elected to purchase in a Registered Transfer (provided, that
such Specified Holder sells such Subject Securities for a price per Subject
Security, in cash in U.S. dollars (without regard to any underwriting or
brokers’ discounts or commissions) not less than the product of (A) the Five Day
Trailing VWAP set forth in the applicable Transfer Notice multiplied by
(B) 0.90); provided, however, that if such registered sale is not consummated
within ten (10) Business Days following the earlier of (1) the date that the
applicable ROFR Purchaser notifies the applicable Specified Holder that it is
not providing an Election Notice and (2) the date that the applicable ROFR
Purchaser is required to deliver an Election Notice (solely to the extent such
ROFR Purchaser wishes to acquire all or a portion of such Subject Securities) to
the applicable Specified Holder, any subsequent Transfer of any such Subject
Securities shall again be subject to the terms and

 

9

--------------------------------------------------------------------------------


 

conditions of this Agreement, including all of the applicable ROFR Purchasers’
rights under this Section 2.1 and Section 2.2.

 

(c)                                  Consideration; Closing.  Notwithstanding
anything herein to the contrary, in connection with any exercise by the ROFR
Purchaser of the right to purchase any Subject Securities with respect to a
Registered Transfer under this Section 2.2, (x) such ROFR Purchaser shall pay
the purchase price for such Subject Securities in an amount per security in cash
in U.S. dollars as specified in the Transfer Notice, (y) such ROFR Purchaser and
the applicable Specified Holder shall negotiate in good faith and promptly enter
into a stock purchase agreement on customary terms and conditions (provided,
that such Specified Holder shall make the representations and warranties set
forth on Exhibit A hereto to such ROFR Purchaser in such purchase agreement or
other applicable agreement with respect to the purchase of Subject Securities by
such ROFR Purchaser, which representations and warranties shall survive until
the expiration of the applicable statute of limitations with respect thereto),
and (z) in no event shall any ROFR Purchaser Related Person be required to agree
to, or be subject to, any non-competition, non-solicitation, lock-up or other
restrictive covenants of any kind with respect to such ROFR Purchaser Related
Person.  The closing of the purchase of Subject Securities by the ROFR Purchaser
shall take place, and all payments to the selling Specified Holder from such
ROFR Purchaser shall have been initiated, by the fifteenth (15th) day after the
date that such ROFR Purchaser has delivered an Election Notice in respect of the
applicable Registered Transfer in accordance with the terms hereof (in each
case, which period shall be extended to the extent necessary to obtain any
required governmental approval or clearance plus an additional five (5) Business
Days thereafter).

 

2.3                               Effect of Failure to Comply.  Any Transfer not
made in compliance with the requirements of this Agreement shall be null and
void ab initio, shall not be recorded on the books of the Company or its
transfer agent and shall not be recognized by the Company.

 

2.4                               Derivative Transactions.  Notwithstanding
anything herein to the contrary, without the prior written consent of the
Investor, no Specified Holder shall enter into an agreement, hedge, forward,
option, swap or other instrument or transaction that, directly or indirectly and
regardless of settlement method, relates to or derives value from or provides a
party with any rights or economic interest in or to a Subject Security, other
than Exempted Transfers and Transfers, in each case, entered into and
consummated in accordance with the terms of this Agreement.

 

3.                                      Exempt Transfers.

 

3.1                               Exempted Transfers.  Notwithstanding the
foregoing or anything to the contrary herein, the provisions of Sections 2.1 and
2.2 shall not apply (any transfer by a Specified Holder expressly permitted by
this Section 3.1, an “Exempted Transfer”): (a) upon a transfer by such Specified
Holder to (i) any other Specified Holder or (ii) an Affiliate of such Specified
Holder so long as such Affiliate either (x) is directly or indirectly
wholly-owned by such Specified Holder or (y) directly or indirectly wholly owns
such Specified Holder; provided, that transfer to such Affiliate will result in
the same ultimate beneficial ownership of the Subject Securities; (b) to a
repurchase of Subject Securities from a Specified Holder by the Company pursuant
to the Repurchase Agreement, this Agreement or any other agreement containing
repurchase provisions approved by a majority of the Board; or (c) in an
underwritten Registered Transfer initiated by the

 

10

--------------------------------------------------------------------------------


 

Investor or its Affiliates pursuant to Article V of the Investment Agreement in
which the Investor or any of its Affiliates also sells Subject Securities;
provided, that in the case of clause (a) above, the Specified Holder shall
deliver prior written notice to the Investor and the Company of such transfer
and such Subject Securities shall at all times remain subject to the terms and
restrictions set forth in this Agreement and such transferee shall, as a
condition to such issuance or transfer, to the extent such transferee is not
already a party hereto, deliver a counterpart signature page to this Agreement
as confirmation that such transferee shall be bound by all the terms and
conditions of this Agreement as a Specified Holder, including the obligations of
a Specified Holder with respect to Transfers of such Subject Securities pursuant
to Section 2; provided, further, that in the case of any transfer pursuant to
clause (a) above, that such transfer is made pursuant to a transaction in which
there is no consideration actually paid for such transfer.

 

3.2                               Mergers, etc.  This Agreement shall not apply
and shall in no way have any effect on any Transfer of Subject Securities
pursuant to any merger, business combination, tender offer or exchange offer
consummated by the Company with a third party that is unaffiliated with the
Specified Holders and/or their Affiliates and that has been approved by the
Board (a “Merger”) and any actions that the Specified Holders take with respect
to their Subject Securities in connection with or in furtherance of a Merger.
Without limitation of the foregoing, this Agreement shall not apply to and shall
in no way have any effect on (a) a conversion of Subject Securities into cash,
securities or other property pursuant to the Merger, (b) the tender of Subject
Securities pursuant to a tender offer made pursuant to a definitive agreement
providing for a Merger, (c) the entry by the Specified Holders into voting or
tender agreements in respect of Subject Securities in support of a Merger or
(d) the “rollover” of Subject Securities with an acquiring entity in connection
with  a Merger.  For the avoidance of doubt, notwithstanding the foregoing, all
securities received by the Specified Holders in respect of their Subject
Securities in connection with any Merger that does not constitute a Change of
Control shall remain subject to the rights and obligations under this Agreement,
including without limitation, Section 2.

 

4.                                      Legend.  The Specified Holders and the
Company shall cause each certificate, instrument or book entry representing
Subject Securities held by the Specified Holders or issued to any Affiliate of a
Specified Holder pursuant to an in accordance with Section 5.13 to be endorsed
or notated, as applicable, with the following legend:

 

THE SALE, PLEDGE, HYPOTHECATION OR TRANSFER OF THE SECURITIES REPRESENTED HEREBY
IS SUBJECT TO, AND IN CERTAIN CASES PROHIBITED BY, THE TERMS AND CONDITIONS OF A
CERTAIN RIGHT OF FIRST REFUSAL AGREEMENT BY AND AMONG THE STOCKHOLDER, THE
CORPORATION AND CERTAIN OTHER HOLDERS OF STOCK OF THE CORPORATION.  COPIES OF
SUCH AGREEMENT MAY BE OBTAINED UPON WRITTEN REQUEST TO THE SECRETARY OF THE
CORPORATION.

 

Each Specified Holder agrees that the Company may instruct its transfer agent to
impose transfer restrictions on the shares endorsed or notated by the legend
referred to in this Section 4 to enforce the provisions of this Agreement, and
the Company agrees to promptly do so.  The legend shall be removed with respect
to any Subject Securities upon termination or expiration of the restrictions set
forth in this Agreement with respect thereto at the written request of the
holder thereof.

 

11

--------------------------------------------------------------------------------


 

5.                                      Miscellaneous.

 

5.1                               Term.  This Agreement and the rights and
obligations described herein shall automatically terminate and be of no further
force or effect without any liability to any Person or any of its Affiliates or
any of their respective advisors or representatives upon the earliest to occur
of (a) such date upon which the Specified Holders and their respective
Affiliates collectively cease to hold any shares of the Company’s issued and
outstanding Capital Stock, (b) the consummation of a Merger that constitutes a
Change of Control and (c) the mutual agreement in writing by (x) the Investor,
(y) solely following an Investor ROFR Early Termination Date, the Company, and
(z) the Specified Holders holding at least a majority of the Subject Securities
then held by all of the Specified Holders; provided, that (i) no such
termination shall relieve any party hereto of any liability for any breach that
occurs prior to such termination, (ii) Section 5 shall survive any termination
of this Agreement and (iii) solely in the event of a termination of this
Agreement pursuant to clause (a) of this sentence, all covenants and obligations
to comply with this Agreement with respect to any Transfer Notice delivered
prior to the termination of this Agreement shall survive until such covenants
and obligations have been complied with in all respects.

 

5.2                               Stock Split.  All references to numbers of
shares in this Agreement shall be appropriately adjusted to reflect any stock
dividend, split, combination or other recapitalization affecting the Capital
Stock occurring after the date of this Agreement.

 

5.3                               Representations and Warranties.  Each of the
Specified Holders hereby represents and warrants to each of the other parties on
the date hereof (and in respect of any Specified Holder who becomes a party to
this Agreement after the date hereof, such Specified Holder hereby represents
and warrants to each of the other parties on the date of its, his or her
execution of this Agreement or a counterpart signature page hereto) as follows:

 

(a)                                 Such Specified Holder is the sole legal and
beneficial owner of the Subject Securities subject to this Agreement and that no
other Person has any interest in such shares.

 

(b)                                 Such Specified Holder is duly organized or
incorporated, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or incorporation and has all requisite power
and authority to conduct its business as it is now being conducted on such date
and is proposed to be conducted on such date.

 

(c)                                  Such Specified Holder has the full power,
authority and legal right to execute, deliver and perform this Agreement.  The
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated herein have been duly authorized by all necessary
corporate or other applicable action on the part of such Specified Holder.

 

(d)                                 This Agreement has been duly executed and
delivered by such Specified Holder and, assuming this Agreement constitutes the
valid and binding obligation of the other parties hereto, this Agreement is a
legal, valid and binding obligation of such Specified

 

12

--------------------------------------------------------------------------------


 

Holder, enforceable against such Specified Holder in accordance with its terms,
subject to the applicable bankruptcy, insolvency and similar laws affecting
creditors’ rights generally.

 

(e)                                  The execution and delivery by such
Specified Holder of this Agreement, and the performance by such Specified Holder
of its obligations hereunder, do not and will not violate (i) any provision of
its bylaws, charter, articles of association, partnership agreement or other
similar document, (ii) any provision of any material agreement to which it is a
party or by which it is bound or (iii) any law, rule, regulation, judgment,
order or decree to which it is subject.

 

(f)                                   No consent, waiver, approval,
authorization, exemption, registration, license or declaration is required to be
made or obtained by such Specified Holder in connection with the execution,
delivery or enforceability of this Agreement or the consummation of any of the
transactions contemplated herein.

 

(g)                                  Such Specified Holder is not as of such
date in violation of any law, rule, regulation, judgment, order or decree, which
violation could reasonably be expected at any time to have a material adverse
effect upon its ability to enter into this Agreement or to perform its
obligations hereunder.

 

(h)                                 There is no pending legal action, suit or
proceeding that would materially and adversely affect the ability of such
Specified Holder to enter into this Agreement or to comply with and perform its
obligations hereunder.

 

5.4                               Notices.  All notices and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
delivered personally, sent by overnight courier or sent via email (with
non-automated receipt confirmed) to the respective parties at their address or
email address as set forth on their respective signature page hereto, or to such
other address or addresses as shall be designated to the parties hereto in
writing.  All notices shall be deemed effective (a) when delivered personally
(with written confirmation of receipt, by other than automatic means, whether
electronic or otherwise), (b) when sent by email (with written confirmation of
receipt, by other than automatic means, whether electronic or otherwise) or
(c) one (1) Business Day following the day sent by overnight courier.

 

5.5                               Entire Agreement; Third Party Beneficiaries;
Amendment.  This Agreement (including the Exhibits and Schedules hereto),
together with the agreements contemplated herein, set forth the entire agreement
between the parties hereto with respect to the subject matter hereof, and is not
intended to and shall not confer upon any Person other than the parties hereto,
their successors and permitted assigns any rights or remedies hereunder;
provided, that clause (z) of Section 2.1(c) and clause (z) of
Section 2.2(c) shall be for the benefit of and fully enforceable by each of the
ROFR Purchaser Related Persons.  Any provision of this Agreement may be amended
or modified in whole or in part at any time by an agreement in writing among
(a) the Company (with the approval of the disinterested directors), (b) the
Investor and (c) the Specified Holders holding a majority of the Subject
Securities then held by all of the Specified Holders, executed in the same
manner as this Agreement.  No failure on the part of any party to exercise, and
no delay in exercising, any right shall operate as a waiver thereof nor shall
any single or partial exercise by any party of any right preclude any other or
future exercise thereof or the exercise of any other

 

13

--------------------------------------------------------------------------------


 

right.  Any amendment, modification or waiver so effected in accordance with
this Section 5.5 shall be binding upon the Company, the Investor, the Specified
Holders and all of their respective successors and permitted assigns whether or
not such party, assignee or other shareholder entered into or approved such
amendment, modification or waiver.

 

5.6                               Assignment of Rights.

 

(a)                                 The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors and
permitted assigns of the parties.  Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and permitted assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.

 

(b)                                 Other than as expressly set forth in this
Section 5.6(b), the rights and obligations of any Specified Holder or any
Affiliate of a Specified Holder who receives Subject Securities pursuant to an
Exempted Transfer are not assignable (by operation of law or otherwise) without
the prior written consent of the applicable ROFR Purchaser at such time.   Any
Affiliate of a Specified Holder who receives Subject Securities pursuant to a
Transfer or an Exempted Transfer, respectively, as permitted by and in
accordance with the terms hereof shall deliver to the Investor and the Company,
as a condition to any transfer or assignment, a counterpart signature
page hereto pursuant to which such Affiliate shall confirm their agreement to be
subject to and bound by all of the provisions set forth in this Agreement as a
Specified Holder hereunder.  Notwithstanding anything to the contrary in
Section 5.5, promptly following receipt of such counterpart signature page by
the Company, the Company shall as promptly as practicable (1) amend this
Agreement, including Schedule A, without the consent of any other party hereto
solely to reflect such new Specified Holder and the number and class of Company
Common Stock beneficially owned by such new Specified Holder and (2) deliver
such amended Agreement, including Schedule A, to each of the parties hereto.

 

(c)                                  The rights of the ROFR Purchaser hereunder
are not assignable without the written consent of (i) the Specified Holders
holding a majority of the Subject Securities then held by all of the Specified
Holders (which shall not be unreasonably withheld, delayed or conditioned) and
(ii) the Company, except the Investor may assign its rights hereunder, in whole
or in part, without any such consent to (x) any of its Affiliates and/or (y) any
co-investor to whom the Investor syndicated Notes pursuant to the Post-Closing
Syndication (as defined in the Investment Agreement) or any of such
co-investor’s permitted transferees, it being acknowledged and agreed that any
such assignment shall be subject to and conditioned upon any such assignee’s
delivery to the Investor and the Specified Holders of a counterpart signature
page hereto pursuant to which such assignee shall confirm its agreement to be
subject to and bound by all of the provisions set forth in this Agreement that
were applicable to the assignor of such assignee.

 

(d)                                 Except in connection with an assignment by
the Company by operation of law to an acquirer or successor of the Company, the
rights and obligations of the Company hereunder may not be assigned under any
circumstances. Any action (or inaction) to be taken by the Company in its
capacity as the ROFR Purchaser shall be taken (or not taken) in its sole
discretion upon the approval of the disinterested directors.

 

14

--------------------------------------------------------------------------------


 

5.7                               Severability.  If any provision of this
Agreement is determined to be invalid, illegal or unenforceable, the remaining
provisions of this Agreement shall remain in full force and effect provided that
the economic and legal substance of, any of the transactions contemplated hereby
is not affected in any manner materially adverse to any party.  In the event of
any such determination, the parties agree to negotiate in good faith to modify
this Agreement to fulfill as closely as possible the original intent and purpose
hereof.  To the extent permitted by law, the parties hereby to the same extent
waive any provision of law that renders any provision hereof prohibited or
unenforceable in any respect.

 

5.8                               Governing Law; Jurisdiction; Waiver of Jury
Trial.   This Agreement shall be governed by and construed in accordance with
the laws of the State of Delaware, without giving effect to any choice or
conflict of law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Delaware.  In addition, each of the parties hereto
irrevocably agrees that any legal action or proceeding with respect to this
Agreement and the rights and obligations arising hereunder, or for recognition
and enforcement of any judgment in respect of this Agreement and the rights and
obligations arising hereunder brought by the other party hereto or its
successors or permitted assigns, shall be brought and determined exclusively in
the Delaware Court of Chancery and any state appellate court therefrom within
the State of Delaware (or, solely if the Delaware Court of Chancery declines to
accept jurisdiction over a particular matter, any state or federal court within
the State of Delaware).  Each of the parties hereto hereby irrevocably submits
with regard to any such action or proceeding for itself and in respect of its
property, generally and unconditionally, to the personal jurisdiction of the
aforesaid courts and agrees that it will not bring any action relating to this
Agreement or any of the transactions contemplated by this Agreement in any court
other than the aforesaid courts.  Each of the parties hereto hereby irrevocably
waives, and agrees not to assert as a defense, counterclaim or otherwise, in any
action or proceeding with respect to this Agreement, (i) any claim that it is
not personally subject to the jurisdiction of the above named courts for any
reason other than the failure to serve in accordance with this Section 5.8,
(ii) any claim that it or its property is exempt or immune from the jurisdiction
of any such court or from any legal process commenced in such courts (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise) and (iii) to the
fullest extent permitted by the applicable law, any claim that (A) the suit,
action or proceeding in such court is brought in an inconvenient forum, (B) the
venue of such suit, action or proceeding is improper or (C) this Agreement, or
the subject matter hereof, may not be enforced in or by such courts.  Each of
the parties hereby agrees that service of any process, summons, notice or
document by U.S. registered mail to the respective addresses set forth in
Section 5.4 shall be effective service of process for any suit or proceeding in
connection with this Agreement or the transactions contemplated hereby.  EACH OF
THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO A
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.  EACH PARTY
MAKES THIS WAIVER VOLUNTARILY AND SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS CONTAINED IN THIS
SECTION 5.8.

 

5.9                               Headings.  The headings of Sections contained
in this Agreement are for reference purposes only and are not part of this
Agreement.

 

15

--------------------------------------------------------------------------------


 

5.10                        Counterparts.  This Agreement may be executed in one
or more counterparts, each of which shall be deemed to constitute any original,
but all of which together shall constitute one and the same document. 
Signatures to this Agreement transmitted by facsimile transmission, by
electronic mail in “portable document format” (.pdf) form, or by any other
electronic means intended to preserve the original graphic and pictorial
appearance of a document will have the same effect as physical delivery of the
paper document bearing the original signature.

 

5.11                        Specific Performance.  The parties agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached.  Accordingly, each party agrees that in the event of any
breach or threatened breach by any other party of any covenant or obligation
contained in this Agreement, the non-breaching party shall be entitled (in
addition to any other remedy that may be available to it, whether in law or
equity) to obtain (i) a decree or order of specific performance to enforce the
observance and performance of such covenant or obligation, and (ii) an
injunction restraining such breach or threatened breach (including, without
limitation, specific performance or the rescission of purchases, sales and other
transfers of Subject Securities not made in strict compliance with this
Agreement).  Each of the parties agrees that it will not oppose the granting of
an injunction, specific performance and other equitable relief on the basis that
any other party has an adequate remedy at law or that any award of specific
performance is not an appropriate remedy for any reason at law or in equity. 
Any party seeking an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this Agreement
shall not be required to provide any bond or other security in connection with
any such order or injunction.

 

5.12                        Attorneys’ Fees.  If any action at law or in equity
is necessary to enforce or interpret the terms of this Agreement, the
non-prevailing party shall pay all out-of-pocket costs and expenses incurred by
the prevailing party, including, without limitation, all reasonable attorneys’
fees.

 

5.13                        Additional Specified Holders.  In the event that
after the date of this Agreement, the Company knowingly (after reasonable
inquiry) issues any Capital Stock to any Affiliate of any Specified Holder that
is not already a party to this Agreement, the Company shall, subject to
requirements of applicable law, as a condition to such issuance, require such
Person to execute a counterpart signature page hereto as a Specified Holder, and
such Person shall thereby be bound by, and subject to, all of the terms and
provisions of this Agreement applicable to a Specified Holder.

 

[Remainder of page intentionally left blank]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Right of First Refusal
Agreement as of the date first written above.

 

COMPANY

 

AMC ENTERTAINMENT HOLDINGS, INC.

 

By:

/s/ Craig R. Ramsey

 

 

Name:

Craig R. Ramsey

 

 

Title:

Executive Vice President & Chief Financial Officer

 

 

Notice Address:

 

11500 Ash Street

Leawood, KS 66211

Attention: Legal Department

Email: KConnor@amctheatres.com

 

With a copy (which shall not constitute actual or constructive notice) to:

 

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

Attention: Raymond O. Gietz and Corey Chivers

Email: Raymond.Gietz@weil.com and Corey.Chivers@weil.com

 

[Signature Page to Right Of First Refusal Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Right of First Refusal
Agreement as of the date first written above.

 

SPECIFIED HOLDERS

 

WANDA AMERICA ENTERTAINMENT, INC.

 

By:

/s/ Lincoln Zhang

 

Name:

Lincoln Zhang

 

Title:

Authorized Signatory

 

 

Notice Address:

 

9/F Tower B, Wanda Plaza

Chaoyang District, Beijing, People’s Republic of China

Attention: Lincoln Zhang

Email: zhangwenfeng@wanda.cn

 

with a copy (which shall not constitute actual or constructive notice) to:

 

Attention:

Email:

 

[Signature Page to Right Of First Refusal Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Right of First Refusal
Agreement as of the date first written above.

 

INVESTOR

 

SILVER LAKE ALPINE, L.P.

 

By: Silver Lake Alpine Associates, L.P., its general partner

 

By: SLAA (GP), L.L.C., its general partner

 

By: Silver Lake Group, L.L.C., its managing member

 

By:

/s/ Lee Wittlinger

 

 

Name: Lee Wittlinger

 

 

Title: Managing Director

 

 

Notice Address:

 

c/o Silver Lake
2775 Sand Hill Road, Suite 100
Menlo Park, CA 94025
Attention:  Karen King

Email:  Karen.King@SilverLake.com

 

and

 

c/o Silver Lake
9 West 57th Street, 32nd Floor
New York, NY 10019
Attention:  Andrew J. Schader

Email:  Andy.Schader@SilverLake.com

 

with a copy (which shall not constitute actual or constructive notice) to:

 

Simpson Thacher & Bartlett LLP

2475 Hanover Street

Palo Alto, CA 94304

Attention: Atif Azher

Kenneth B. Wallach

Daniel N. Webb

Email:  AAzher@stblaw.com

KWallach@stblaw.com

DWebb@stblaw.com

 

[Signature Page to Right Of First Refusal Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

SPECIFIED HOLDERS

 

as of September 14, 2018

 

Name

 

Number and Type of Shares Held

Wanda America Entertainment, Inc.

 

51,769,784 shares of Class B Common Stock

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

REPRESENTATIONS AND WARRANTIES

 

[Specified Holder] represents and warrants to [ROFR Purchaser] as follows:

 

Section 1.1                                                Title to Repurchase
Shares.  [Specified Holder] owns the [Specified Holder Shares] subject to
repurchase pursuant to this Agreement, free and clear of any Liens, except
Permitted Liens.

 

Section 1.2                                                Authority. 
[Specified Holder] has the requisite power and authority to execute and deliver
this Agreement and to consummate the transactions contemplated hereby.  The
execution and delivery of this Agreement by [Specified Holder] and the
consummation by [Specified Holder] of the transactions contemplated hereby has
been duly authorized by the [board of directors] of [Specified Holder], and no
other corporate, stockholder or other proceedings or other actions on the part
of [Specified Holder] are necessary to authorize this Agreement or to consummate
the transactions contemplated hereby.  This Agreement has been duly and validly
executed and delivered by [Specified Holder] and constitutes the valid and
binding obligations of [Specified Holder], enforceable against [Specified
Holder] in accordance with its terms, except as the same may be limited by the
terms of this Agreement, applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and general equitable principles regardless of whether such
enforceability is considered in a proceeding at law or in equity.

 

Section 1.3                                                Approvals.  No
material consent, approval, authorization or order of, or registration,
qualification or filing with, any Governmental Authority or any other Person is
required to be obtained or made by [Specified Holder] for the execution,
delivery or performance by [Specified Holder] of this Agreement or the
consummation by [Specified Holder] of the transactions contemplated hereby.

 

Section 1.4                                                No Conflicts.  The
execution and delivery of this Agreement by [Specified Holder] and the
consummation by [Specified Holder] of the transactions contemplated hereby do
not and will not, (a) violate any provision of, or result in the breach of, any
applicable Law to which [Specified Holder] is subject or by which any property
or asset of [Specified Holder] is bound, (b) conflict with the certificate of
incorporation, certificate of designation, bylaws or other organizational
documents of [Specified Holder] or (c) conflict with, violate any provision of
or result in a breach of, constitute a default under, require a Consent under,
or give rise to a right of termination, modification, notice or cancellation of
any Person pursuant to, any Contract to which [Specified Holder] is a party or
by which its respective assets, rights or properties are bound or affected, or
constitute an event which, after notice or lapse of time or both, would result
in any such violation, breach, default, termination, modification, notice
obligation or cancellation, except to the extent that the occurrence of any of
the foregoing items set forth in clauses (a) or (c) would not materially impair

 

--------------------------------------------------------------------------------


 

or delay [Specified Holder]’s ability to consummate the transactions
contemplated hereby or to perform its obligations hereunder.

 

Section 1.5                                                Absence of
Litigation.  There is no Action pending or, to the knowledge of [Specified
Holder], threatened before any Governmental Authority, in each case in respect
of [Specified Holder] that would materially impair or delay [Specified Holder]’s
ability to consummate the transactions contemplated hereby or to perform its
obligations hereunder.  [Specified Holder] is not party to or subject to, or in
default under, any material Governmental Order.

 

Section 1.6                                                Receipt of
Information.  [Specified Holder] has received all the information it considers
necessary or appropriate for deciding whether to consummate the transactions and
agreements contemplated hereby.  [Specified Holder] has not received, nor is it
relying on, any representations or warranties from [ROFR Purchaser] other than
as expressly provided herein, and [ROFR Purchaser] hereby disclaims any other
express or implied representations or warranties with respect to itself or any
other matter.  [Specified Holder] is a sophisticated investor and knows that
[ROFR Purchaser] may be in possession of material, non-public information
regarding the Company and its condition (financial and otherwise), results of
operations, businesses, properties, plans and prospects and that such
information could be material to [Specified Holder’s] decision to sell the
[Subject Securities] or otherwise materially adverse to the interests of the
[Specified Holder], and agrees that [ROFR Purchaser] shall have no obligation to
disclose such information or any other information to [Specified Holder].

 

Section 1.7                                                No Brokers.  No
broker, finder, investment banker or other Person is entitled to any brokerage,
finder’s or other fee or commission in connection with the transactions
contemplated hereby based upon arrangements made by or on behalf of [Specified
Holder] or any of its subsidiaries or affiliates.

 

“Action” shall mean any judicial, administrative, governmental or arbitral
action, suit, claim or proceeding (public or private).

 

“Consents” shall mean all notices, reports, filings, consents, clearances,
ratifications, authorizations, waivers, licenses, exemptions, orders, actions or
non-actions or similar approvals.

 

“Contracts” shall mean any written legally binding contracts, agreements,
subcontracts, leases, licenses and purchase orders.

 

“Governmental Authority” shall mean any federal, state, provincial, municipal,
local or foreign government, governmental authority, regulatory or
administrative agency, governmental commission, department, board, bureau,
agency, instrumentality, court or tribunal.

 

“Governmental Order” shall mean any order, writ, judgment, stipulation,
determination, or award made, issued, or entered into by or with any
Governmental Authority.

 

--------------------------------------------------------------------------------


 

“Law” shall mean any statute, law, ordinance, rule, regulation or Governmental
Order, in each case, of any Governmental Authority.

 

“Lien” shall mean any option, call, contract, commitment, mortgage, pledge,
security interest, encumbrance, lien, tax, claim or charge of any kind or right
of others of whatever nature.

 

“Permitted Liens” shall mean any Lien resulting from this Agreement and any
restriction or encumbrance resulting from any federal or state securities
statute, law, rule or regulation.

 

“Person” or “person” shall mean an individual, corporation, limited liability or
unlimited liability company, association, partnership, trust, estate, joint
venture, business trust or unincorporated organization, or a government or any
agency or political subdivision thereof, or other entity of any kind or nature.

 

--------------------------------------------------------------------------------